Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	Claims 1-27 are pending.
	Claims 1, 3-10, 12-15 and 26 have been examined.
	Claims 2, 11, 16-25 and 27 are withdrawn from consideration because they are drawn to a non-elected invention.
	Claims 1 and 15 have been amended in the response filed 11/21/2021.	
The objection to claim 1 set forth in the first office action dated 5/21/2021 is withdrawn due to Applicant’s amendment filed 11/21/2021.
	The rejection of claim 15 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, set forth in the first office action dated 5/21/2021 is withdrawn due to Applicant’s amendment filed 11/21/2021.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-10, 12-15 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Drake et al. US PG PUB 2016/0137904 (hereinafter Drake), cited by Applicant in view of Fernandez-Ibanez et al. US PG PUB 2016/0076348 (Fernandez-Ibanez).

Claim 1:
Drake teaches:
A nanoparticle coated proppant comprising: abstract teaches proppants, [0002] teaches coated; 
a proppant particle comprising sand, ceramic material, or combinations thereof; [0038] teaches sand;  
and a nanoparticle proppant coating coats the proppant particle, [0002] teaches coating; [0061] teaches coating the proppant with hydrophobic coatings including nanoparticles; 
the nanoparticle proppant comprising unfunctionialized organic resin, Applicant has elected phenol-formaldehyde resins; [0193] teaches novolac resins; 
a strengthening agent comprising at least one of carbon nanotubes, silica, alumina, glass, mica, graphite, talc, nanoclay, graphene, carbon nanofibers, boron nitride nanotubes, vanadium pentoxide, zinc oxide, calcium carbonate, zirconium oxide, titanium oxide, silicon nitride, silicon carbide, or aramid fibers, Applicant has elected carbon nanotubes; [0257] teaches adding carbon nanotubes; 
and functionalized nanoparticles adhered to the unfunctionialized organic resin, 

Drake teaches to use hydrophobic nanoparticles of fumed silica, [0061]. Drake does not specifically teach:
in which the functionalized nanoparticles comprise nanoparticles having at least one attached hydrophobic moiety, oleophobic moiety, or omniphobic moiety.
Fernandez-Ibanez teaches nanoparticle coated proppants, see [0018] (“at least a portion of the proppants may be coated with the nanoparticles”); and the nanoparticles may be functionalized with a hydrophobic group, see [0027] “to adhere the nanoparticles to the formation surrounding the hydrocarbon-containing material, or to organic surfaces of the hydrocarbon-containing material (e.g., bitumen)”; and “to increase the dispersibility of the nanoparticles in the carrier fluid and at least a second portion of the nanoparticles may include 
It would have been obvious to one having ordinary skill in the art at the time of Applicant’s effective filing date to modify the nanoparticles disclosed in Drake and functionalize them with a hydrophobic moiety comprising a halogen as taught in Fernandez-Ibanez because Fernandez-Ibanez teaches several beneficial reasons for doing so, cited in the preceding paragraph.

Claim 3.
Drake does not teach:
in which the at least one attached hydrophobic moiety, oleophobic moiety, or omniphobic moiety comprises a halogen.  
Fernandez-Ibanez teaches nanoparticle coated proppants, see [0018] (“at least a portion of the proppants may be coated with the nanoparticles”); and the nanoparticles may be functionalized with a hydrophobic group, see [0027] “to adhere the nanoparticles to the formation surrounding the hydrocarbon-containing material, or to organic surfaces of the hydrocarbon-containing material (e.g., bitumen)”; and “to increase the dispersibility of the nanoparticles in the carrier fluid and at least a second portion of the nanoparticles may include another functional group configured to adhere the nanoparticles to the hydrocarbon-containing material or increase a dispersibility of the nanoparticles within hydrocarbons of the hydrocarbon-containing material”. Halogens are taught in [0028].

Claim 4. 
Drake does not teach:
in which the functionalized nanoparticles are further functionalized with a terminal binding group which binds to the unfunctionialized organic resin; Applicant has elected halogen. 
 Fernandez-Ibanez teaches nanoparticle coated proppants, see [0018] (“at least a portion of the proppants may be coated with the nanoparticles”); and the nanoparticles may be functionalized with a hydrophobic group, see [0027] “to adhere the nanoparticles to the formation surrounding the hydrocarbon-containing material, or to organic surfaces of the hydrocarbon-containing material (e.g., bitumen)”; and “to increase the dispersibility of the nanoparticles in the carrier fluid and at least a second portion of the nanoparticles may include another functional group configured to adhere the nanoparticles to the hydrocarbon-containing material or increase a dispersibility of the nanoparticles within hydrocarbons of the hydrocarbon-containing material”. Halogens are taught in [0028].
It would have been obvious to one having ordinary skill in the art at the time of Applicant’s effective filing date to modify the nanoparticles disclosed in Drake and functionalize them with a hydrophobic moiety comprising a halogen as taught in Fernandez-Ibanez because 

Claim 5. 
Drake does not teach:
in which the terminal binding group comprises at least one of an epoxy group, an amine group, a methyacryloxy group, an acryloxy group, an acrylamide group, an aminophenyl group, a carboxyl group, a halogen group, a hydroxyl group, an isocynate group, a mercapto group, an allyl group, or a silane ester group; Applicant has elected halogen.
Fernandez-Ibanez teaches nanoparticle coated proppants, see [0018] (“at least a portion of the proppants may be coated with the nanoparticles”); and the nanoparticles may be functionalized with a hydrophobic group, see [0027] “to adhere the nanoparticles to the formation surrounding the hydrocarbon-containing material, or to organic surfaces of the hydrocarbon-containing material (e.g., bitumen)”; and “to increase the dispersibility of the nanoparticles in the carrier fluid and at least a second portion of the nanoparticles may include another functional group configured to adhere the nanoparticles to the hydrocarbon-containing material or increase a dispersibility of the nanoparticles within hydrocarbons of the hydrocarbon-containing material”. Halogens are taught in [0028].
It would have been obvious to one having ordinary skill in the art at the time of Applicant’s effective filing date to modify the nanoparticles disclosed in Drake and functionalize them with a hydrophobic moiety comprising a halogen as taught in Fernandez-Ibanez because 

Claim 6. 
Drake teaches:
in which the nanoparticle proppant coating further comprises at least one of a coupling agent, a crosslinker, or a lubricating agent, [0088] teaches crosslinking.

Claim 7. 
Drake teaches:
in which the functionalized nanoparticles comprise at least one of nanosilica, nanoalumina, nanozinc oxide, nanotubes, carbon nanotubes, nanocalcium carbonate, mica, vanadium pentoxide, boron nitride nanotubes, nanozirconium oxide, nanotitanium oxide, nano clay, nanobarium oxide, or nanoboron oxide, Applicant has elected nanosilica. [0061] teaches nanoparticles of fumed silica.

Claim 8. 
Drake teaches
in which the functionalized nanoparticles comprise nanosilica, [0061] teaches the nanoparticles may comprise nanocilica.

Claim 9. 

comprise a particle size of from 2 to 500 nm.  
Fernandez-Ibanez teaches at [0022] the size may be between 5nm and 1000 nm.
It would have been obvious to one having ordinary skill in the art at the time of Applicant’s effective filing date to modify Drake and use Applicant’s claimed range size because Fernandez-Ibanez suggests very similar ranges so one would have a reasonable expectation of success.

Claim 10. 
Drake teaches:
in which the strengthening agent comprises carbon nanotube, [0257] teaches   carbon nanotubes.

Claim 12. 
Drake teaches:
in which the unfunctionialized organic resin comprises phenol-formaldehyde, see [0193].

Claim 13. 
Drake does not disclose:
in which the nanoparticle coated proppant has at least one of a water contact angle of from 700 to 1800 or an oil contact angle of from 300 to 1800.  


Claim 14. 
Drake teaches:
in which the nanoparticle proppant coating comprises strengthening agent and functionalized nanoparticles uniformly distributed within the unfunctionialized organic resin, [0086] teaches the flash coatings results in a uniformly distributed film around the sand grain.

Claim 15. 
Drake teaches:
unfunctionalized organic resin is a separate layer from the functionalized nanoparticles.  Because Drake teaches uniformity in coating at least some of the functionalized nanoparticles would be proximate an outer surface of the unfunctionialized organic resin.

Claim 26. 
Drake teaches:
A hydraulic fracturing fluid comprising: water; and the nanoparticle coated proppant of claim 1.   Drake teaches hydraulic fracturing fluid in the abstract.


Response to Arguments
11/21/2021 have been fully considered but they are not persuasive.
Applicant argues there is no motivation to combine the primary and secondary references. Applicant does a good job of making the appropriate legal argument save the part where the alleged deficiencies of the instant rejection are set forth. Applicant’s fine job of stating the law of obviousness notwithstanding, there is little in Applicant’s arguments about why specifically the rejection set forth in the first office action and repeated herein does not set forth proper motivation. 

Conclusion
The prior art previously made of record and not relied upon is considered pertinent to applicant's disclosure.
1. US PG PUB 2020/0231864 assigned to the current Applicant, teaches functionalizing nanoparticles of silica with trichloro(1H, 1H, 2H, 2H-perfluorooctyl)silane, see [0067]. 
2. WO 2017136641A1 teaches proppants having coatings comprising functionalized silica nanoparticles some of which contain halogens, see abstract.
3. US PG PUB 2010/0267594 teaches proppants and the use of functionalized nanoparticles with hydrophobic surfaces, see [0040]. 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES R NOLD whose telephone number is (571)272-2703.  The examiner can normally be reached on M-F 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571 272-4137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHARLES R NOLD/Examiner, Art Unit 3674